Citation Nr: 1522507	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  12-17 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for irritable bowel syndrome (IBS) from June 6, 2003 to December 11, 2007.

2.  Entitlement to an initial disability rating in excess of 30 percent for IBS from December 12, 2007.

3.  Entitlement to an initial disability rating in excess of 50 percent for adjustment disorder with mixed anxiety and depressed mood.

4.  Entitlement to an extraschedular rating for IBS.

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law

ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from March 1975 to March 1979, and from
December 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the following rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  An August 2010 rating decision granted service connection for IBS, and assigned a 10 percent rating effective June 6, 2003; and a 30 percent rating effective December 12, 2007.  In a June 2014 rating decision the RO granted service connection for adjustment disorder with mixed anxiety and depressed mood and assigned a 50 percent rating effective March 4, 2014.

On the Veteran's behalf, her representative submitted a claim for TDIU in August 2014.  In a January 2015 rating decision, the RO denied TDIU; the Veteran filed a timely notice of disagreement in April 2015.  However, the claims file does not show that the RO has issued a statement of the case on this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on her employability as it pertains to extraschedular consideration of the rating claims on appeal.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003). 

As further development is necessary with regard to the TDIU, the issues of entitlement to extraschedular rating for IBS and entitlement to an initial disability rating in excess of 50 percent for adjustment disorder with mixed anxiety and depressed mood, and the issue of entitlement to TDIU, are all addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

Since the effective date of service connection, the Veteran's IBS has manifested in severe symptoms with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating of 30 percent, and not higher, for IBS for the period from June 6, 2003 to December 11, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2014).

2.  The criteria for an initial schedular rating in excess of 30 percent for IBS for the period since December 12, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The Veteran's initial rating claims on appeal arise from her disagreement with the initial evaluations following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained including records available from the Social Security Administration (SSA).

The Veteran was provided VA medical examinations for her IBS in December 2007, March 2010, April 2011, November 2013, and January 2015; and for her psychiatric disability in May 2014 and January 2015.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.


II.  Disability Rating for IBS

Law and Regulation

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  Any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2) (2012).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).    

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  If any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating is assigned.  38 C.F.R. § 4.7.

In an August 2010 rating decision, the RO granted service connection for IBS; and assigned an initial disability rating of 10 percent effective from June 6, 2003, and of 30 percent rating effective from December 12, 2007, pursuant to Diagnostic Code 8873-7319.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  When an unlisted disease is encountered, rating by analogy is permitted pursuant to 38 C.F.R. § 4.20.  The Veteran's disorder is rated under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous. Id. 

In this case, the diagnostic code designation of 8873 is used to track a disability involving the lower digestive system related to the Gulf War.  See M21-1MR, Part IV, Subpart ii, 2.D.16 (September 15, 2011).

Diagnostic Code 7319 provides: a rating of 10 percent for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress; and a maximum rating of 30 percent for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

Evidence 

The report of a December 2007 VA examination contains a history that the Veteran started to have loose watery stools/diarrhea within five minutes after meals, with no blood or mucus.  She also had fecal incontinence on coughing and had urge incontinence.  She underwent a colonoscopy in September 2004, which was essentially unremarkable.  She reported complaints of episodic right upper abdominal quadrant pain and nausea.  The Veteran had had several upper endoscopies, most recently in April, 2006, which showed duodenitis on the third portion. 

The Veteran reported complaints of epigastric sharp pain occurring about once a week, and lasting one-half hour, which is relieved by intake of milk.  The Veteran denied any significant constipation. The episodes were mostly loose stools.  Because of persistent abdominal pain she underwent a cholecystectomy following an ultrasound showing thickened gallbladder wall.  Her symptoms, however, continued.

On examination, the Veteran was 67 inches in height and weighed 230 pounds.  She appeared to be in no acute distress.  Examination of the abdomen showed no organomegaly, ventral hernia, or mass.  She had mild tenderness on the epigastric area.  There was no rebound or guarding. Bowel sounds were normal.  After examination the diagnosis was IBS with diarrhea more prominent.

The report of a March 2010 VA examination shows that the Veteran had a history of episodic diarrhea one to four times daily, and more than 12 attacks per year.  Basically the Veteran's episodes were occurring daily.  The Veteran reported she had a history of bloating, flatulence, weakness, fatigue, malaise, and an inability gain weight.  The Veteran reported she had no history of intestinal pain, ulcerative colitis, abdominal colic, nausea, vomiting, or abdominal distension.

On examination, the Veteran weighed 191 pounds and was 67 inches in height.  The examiner found that the Veteran's overall health was good, with no signs of significant weight loss or malnutrition.  She had no anemia, fistula or abdominal mass.  The examiner ruled out the following conditions as not present: Giardia, Salmonella, Shigella, Campylobacter, and Escherichia coli, ova and parasites, microscopic colitis, active inflammation, and structural abnormality.

After examination the report contains a diagnosis of IBS.  The examiner estimated the effects of this on the Veteran's usual daily activities as follows: chores-moderate; shopping-severe; exercise-moderate; sports-severe; recreation-severe; traveling-severe; feeding-none; bathing-none; dressing-none; toileting-none; and grooming-none.  The examiner also commented that effects included decreased constipation, pain, and increased absenteeism.  

During an April 2011 VA examination, the Veteran reported that her symptoms had been stable since her last VA examination for IBS.  She stated that she had daily diarrhea.  She has pain in her stomach at least weekly.  She reported that she was taking multiple medications for the chronic pain, which she said makes her
intestinal symptoms worse.

The Veteran reported a history of persistent diarrhea occurring one to four times daily.  She reported a history of anorectal fistula, with a slight quantity of serosanguinous fluid discharge occurring monthly with episodes lasting one to three days.  She reported a history of intestinal pain and epigastric and periumbilical area pain occurring weekly and lasting seven to 12 hours.  She had not had ulcerative colitis.  She had a history of flatulence and fatigue.  She had no history of episodes of abdominal colic, nausea or vomiting, or abdominal distension consistent with partial bowel obstruction.  She reported that she had small amounts of liquid stool from the rectum with coughing or intra-abdominal stress through the day.

On examination the Veteran weight was 207 pounds and height was 67 inches.  Her overall general health was fair.  There were no signs of: significant weight loss or malnutrition; anemia; skin breakdown; fistula discharge; abdominal mass.  There was a fistula that was clean and not inflamed.  There was abdominal tenderness in the epigastric to right gastric region with no masses felt.

The Veteran reported that she was unemployed having been terminated due to excessive absences due to her IBS.  After examination the examiner diagnosed IBS by history, internal hemorrhoids on colonoscopy with no active treatment.  

The examiner opined that the condition resulted in significant occupational effects due to increased absenteeism; and resulted in other effects on usual daily activities including severe effects for chores, shopping, exercise, sports, and recreation; moderate effects on feeding; mild effects on bathing, dressing, toileting, and grooming; and no effects on traveling.  The examiner noted that the Veteran complained of generalized weakness she attributed to the diarrhea, which the examiner found to have a severe effect on her activities of daily living.

During a November 2013 VA examination, the Veteran reported having morning diarrhea every morning after her morning coffee.  She reported having two to three bowel movements daily.  She reported having a sensation of post-defecation fullness [tenesmus].  She also reported having anal leakage and stress incontinence, which required that she wear adult diapers that she changed one or two times daily.  She also complained of epigastric abdominal pain associated with meals.  

The examiner noted that the Veteran had had extensive bowel work-ups which
were all negative for inflammatory bowel disease.  The examiner noted that the Veteran had several gastrointestinal diagnoses to include anal fistula, erosive esophagitis [ulcer], gastritis, and gallbladder disease.  The examiner noted that a records review showed that Veteran's weight fluctuated between 232 and 191 pounds since 2008.  Her current weight was 218-pounds.  

The examiner noted that the Veteran's tenesmus, anal leakage, and stress incontinence were not usual symptoms of IBS, but are more likely due to her diagnosis of anal fistula and subsequent repair.  The examiner noted that anal fistulas are not usually associated with IBS.  The examiner noted that the Veteran's reports of epigastric pain associated with meals was more
likely associated with her diagnoses of erosive esophagitis and gastritis.

The examiner recorded findings that the Veteran's IBS did not require continuous medication and that she had not had surgical treatment for an intestinal condition.  The examiner found that the Veteran's IBS did not result in episodes of bowel disturbance with abdominal distress or exacerbations or attacks of the condition; or associated weight loss; or malnutrition, complications, or other health effects; or tumors or neoplasms.

The examiner concluded that the functional effect of the Veteran's IBS included the Veteran's report that she needs to be near a bathroom due to having diarrhea two to three times daily.  

The examiner opined that the Veteran's complaints of anal leakage, fecal stress incontinence, and tenesmus were attributable to her history of anal fissure and subsequent repair, and were not attributable to her IBS.  The examiner opined that the Veteran's epigastric complaints were most likely attributable to her diagnoses of erosive esophagitis and gastritis and not to her IBS.

The examiner opined that the service-connected IBS did not render her unable to obtain or maintain substantially gainful employment as long as she has ready access to toileting facilities.  

During a January 2015 VA examination, the examiner discussed the medical history from the November 2013 VA examination.  The examination report records findings that the Veteran had diarrhea with frequent loose bowel movements, three to five times a day; and that the Veteran did not have bowel disturbance with abdominal distress or exacerbations or attacks of the condition; or weight loss; or associated malnutrition, complications or other health effects. 

The examiner concluded that the functional effect of the IBS impacted her ability to work, remarking that the Veteran had to use diapers due to both urinary and fecal leakage.


Analysis

The RO has assigned the Veteran's IBS staged initial disability ratings of 10 percent effective from June 6, 2003, the effective date of service connection; and of 30 percent effective from December 12, 2007.  The effective date of the 30 percent rating was based on findings at the first VA examination of this condition, pursuant to criteria of 38 C.F.R. § 4.114, Diagnostic Code 7319.  

Review of the VA treatment records and statements from the Veteran reflect that the Veteran has complained of essentially the same symptoms prior to the December 12, 2007 examination, which are productive of severe IBS, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  The Veteran is competent to report on such symptoms, which are confirmed by VA examiners at the VA examinations discussed above beginning with the December 12, 2007 examination.  

Therefore, as there is competent evidence of symptoms productive of severe IBS, a 30 percent disability rating is warranted for the service-connected IBS on that basis during the appeal period from June 6, 2003 to December 11, 2007.  See 38 C.F.R. § 4.118, Diagnostic Code 7319.  There is sufficient evidence that the condition has persisted throughout the entire appeal period; which warrants a 30 percent rating effective throughout the appeal period prior to December 12, 2007, not just after that date.  See Hart, 21 Vet. App. at 505. 

The 30 percent rating for IBS is the maximum schedular rating assignable for evaluation of IBS under Diagnostic Code 7319.  Id.  Based on the grant here of 30 percent prior to December 12, 2007, and the existing 30 percent assigned already since that date, the Veteran is in receipt of the highest schedular rating available for this disability throughout the entire appeal period.  There are no other codes more appropriate for evaluation of the Veteran's IBS symptomatology so as to warrant a higher rating.  See 38 C.F.R. § 4.118, Schedule of Ratings-Digestive System.  

Based on the foregoing, a schedular initial disability rating of 30 percent is warranted for IBS for the period from June 6, 2003 to December 11, 2007.  A rating in excess of 30 percent at any time during the entire appeal period is not warranted.  


ORDER

From June 6, 2003 to December 11, 2007 a 30 percent schedular disability rating for IBS, is granted, subject to the laws and regulations governing the payment of monetary awards.

A schedular disability rating in excess of 30 percent since December 12, 2007 for IBS is denied.


REMAND

In light of the Board's remand of the Veteran's TDIU claim discussed below, the extraschedular aspect of her claim for a higher rating for IBS must also be remanded.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003) (any development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on her employability as it pertains to extraschedular consideration). 

The Veteran has repeatedly reported that she is unable to work due to her service-connected IBS and psychiatric disability.  Notably, at the November 2013 VA examination, the examiner indicated that the Veteran required ready access to toileting facilities in order to be able to obtain or maintain substantially gainful employment.  At the time of the most recent VA examination, in January 2015, the examiner found that "the functional impact of the IBS impacted the Veteran's ability to work" noting in that regard that the Veteran had to use diapers (although it is unclear if the need to wear diapers stems from her service-connected IBS or her non-service-connected anal fistula).  Additionally, the Veteran is in receipt of Social Security Administration (SSA) disability benefits which appear to be based on her psychiatric disability.

The governing regulations provide that, to qualify for a TDIU, if there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In this case, the percentage requirements of 38 C.F.R. § 4.16(a) are met as of March 4, 2014.  Nonetheless, the clinical evidence raises the question of whether the Veteran's service-connected disabilities, alone or in combination, preclude her from obtaining and maintaining substantially gainful employment.  Marginal employment shall not be considered substantially gainful employment for purposes of determining entitlement to TDIU.  See 38 C.F.R. § 4.16(a).  

A TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board cannot grant an award of a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Although the January 2015 VA examinations address the impact of the Veteran's IBS and adjustment disorder on her occupational functioning on an individual basis, there is no medical evidence of record addressing the cumulative effect of her service-connected disabilities on her occupational functioning in the context of obtaining and maintaining substantially gainful employment.  The Board finds that examination is required to obtain an opinion as to whether the Veteran's service-connected disabilities in combination render her unable to secure or follow substantially gainful employment.  

Any evidence developed with respect to occupational functioning may impact the Veteran's claim for an initial disability rating in excess of 50 percent for adjustment disorder with mixed anxiety and depressed mood, because the impact on occupational functioning is an explicit criteria in the evaluation of psychiatric disability.  See 38 C.F.R. § 4.130 (2014).  Therefore, the Veteran's claim for an initial disability rating in excess of 50 percent for adjustment disorder with mixed anxiety and depressed mood is deferred pending development of evidence on remand.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain and associated with the claims file any pertinent outstanding VA and private medical records of treatment of the Veteran for her service-connected (1) irritable bowel syndrome and (2) adjustment disorder with mixed anxiety and depressed mood.

2.  Schedule the Veteran for appropriate examination or examinations in connection with the TDIU claim in light of the service-connected disabilities-consisting of (1) irritable bowel syndrome and (2) adjustment disorder with mixed anxiety and depressed mood.  

The examiner must review the claims file, take a detailed history regarding the Veteran's employment, and education and vocational attainment, and examine the Veteran.  The examiner must provide findings that take into account all functional impairments due to the Veteran's service-connected disabilities.  

The examiner must clarify whether any fecal leakage or requirement to use adult diapers found is part of the Veteran's service-connected irritable bowel syndrome; and if so, comment on the impact of such symptoms on the Veteran's employability.

The examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities in combination render her unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.

A complete rationale for the opinions provided must be set forth to include citation to pertinent evidence of record or medical authority.

3.  The case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration of TDIU under 38 C.F.R. § 4.16(b) for the period from June 6, 2003 to March 4, 2014. 

4.  Finally, and after undertaking any development deemed necessary, readjudicate the issues remaining on appeal.  This should include issuing a statement of the case (SOC) with respect to the issue of entitlement to TDIU on both a schedular and extraschedular basis.  

5.  If a benefit sought on appeal is not granted, issue the Veteran and her representative a supplemental statement of the case with respect to entitlement to an increased rating for an adjustment disorder and entitlement to an extraschedular rating for IBS and provide the Veteran an opportunity to respond.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


